Title: To Alexander Hamilton from Jeremiah Olney, 25 April 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, April 25, 1791. “From a difficulty which arises to git an old Millitary officer of Reputation to take Command of the Company to be raised in this State, I have been under the Necessity of Recommending Jeremiah Greenman to the Secretary of War, as a Gentleman that would do honor to the appointment. You will doubtless recollect that I Recommended this Gentleman as first mate of the Cutter Building in Connecticutt, but his appointment not being made, and a Millitary life being more Congenial to his wishes, I have under these Circumstances taken the Liberty to name him to the Secretary of War.…”
